DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Objections and/or Rejections
	The response and amendment filed 12/15/2020 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claims 1-5, 8-18, 20 and 21 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected because it is inconsistent and therefore vague and indefinite. The claim recites that the citric acid is isolated after step b) of the method of claim 1. Step b) of claim 1 recites that the fungus generates a culture broth comprising citric acid and step c) requires that “said culture broth comprising the citric acid from step b) “ is 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 9-11, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Legisa et al. (EP 611823; the latter two references being cited in the IDS), Tran et al. (US 2013/0065282; newly cited), Lei et al. (int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825 and Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614).
A feedstock is interpreted to mean a raw material that supplies a growth source. It is noted that there is no requirement that the first and second feedstocks are different.
Lee teaches a method for the production of gamma-polyglutamic acid (PGA) by the fermentation of B. Licheniformis (ATCC 9445a; instant claims 1 to a Bacillus sp. and claim 5 to the specie) with glycerol, citric acid and glutamic acid to produce PGA in the presence of an additional saccharide; instant claim 1, in part, to the contacting of citric acid with a Bacillus sp. and a carbon source; and 1 d) to fermentation to produce PGA, where step c) further include the addition of glycerol and glutamic acid (the acid equivalent of glutamate; instant claim 2; [0014]). 
The fermentation in Example 1 ([0019]) is carried out in a flask at 250 rpm (e.g., a mixing/agitation system (instant claim 11)  with E medium. E medium contains 80 g/L of glycerol, 20 g/L of glutamic acid, 12 g/L of citric acid, 7 g/L NH4Cl (instant claim 13 (to a nitrogen source) and 14 to NH4Cl where 7 g/L is a specie that anticipates the claimed range of 1 to 50 g/L, instant claim 14), K2HPO4 (instant claim 13 to a phosphorus source where 0.5 g/L of KH2PO4 is a specie that anticipates the claimed range of 0.1 to 15 g/l; instant claim 15) and salts to include FeCl2, CaCl2 and MnSO4 (instant claim 13 to salts and 17; [0019]). The saccharides supplied to the fermentation medium included glucose, sucrose, fructose, lactose, maltose and galactose at 5 to 40 g/L Table 1). 
Thus, Lee teaches a bioreactor containing a Bacillus sp. that is B. licheniformis with a carbon source and citric acid (claim 20 in part) for fermentation to produce PGA (claim 1, in part, to parts c) and d).
Lee does not teach the source of the citric acid as being in a both that is transferred from a fermentation process (claim 1  part c) with Aspergillus niger (claim 1, parts a and b and claim 4)) where the Bacillus is also contacted with a second feedstock (claim 1 and d)) which would result in a system with two separate bioreactors (claim 3): one containing the Bacillus sp. bacteria, a feedstock and citric acid and the second bioreactor containing a fungus and a feedstock (claim 20).
Legisa teaches a process for increasing the production rate of citric acid during the fermentation of A. niger ([0001]; instant claim 1 to a fungi and claim 4 to A. niger). The method involves using sucrose in the fermentation medium to increase the yield to about 80% while the rest of the material is used as an energy source or transformed to biomass. The use of sucrose shortens the overall fermentation time which results in a significant decrease in the price of citric acid ([0002]). Preferably the initial concentration of sucrose is 300 g/L where the medium also contains NH4NO3, KH2PO4 and MgSO4 ([0012]).
Tran teaches a method and system to produce one or more lipids via a two stage culture process where an acid is produced in a first reactor via culturing  gaseous substrates with bacteria to produce one or more acids and alcohols. The reaction products are passed along to a second bioreactor containing a culture of one or more yeasts which ferments the transferred reaction products into lipids ([0011]-[0016]).  
The process is described in more detail at [0025]-[0027] where the gaseous substrates are fed into a first bioreactor to react with bacteria to produce acetate which is then transferred to the second yeast-containing bioreactor in the reaction broth of the first bioreactor. The delivered acetate is then fermented to produce one or more lipid products. The set-up of the two reactors is shown in Figure 1 in which acetic acid being in the culture broth of the first bioreactor is exemplified:


    PNG
    media_image1.png
    383
    558
    media_image1.png
    Greyscale

In the system of Figure 1, The primary bioreactor is connected to the secondary bioreactor where a separator means 105 is configured to substantially separate the microorganism cells from the rest of the fermentation broth (permeate). At least a portion of the filtered broth is passed to the second bioreactor via means 107 ([0126]). 
Tran teaches the culture conditions in the first and second bioreactors can be optimized according to the microorganism. In the first bioreactor, the growth conditions are adjusted for the fastest growth and production rate of the acid ([0014]).
The conditions for the growth and production conditions for the various yeasts that can be used in the second bioreactor are taught in [0115] to [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide produce the citric acid in a first bioreactor using A. niger and sucrose and then transferring the citric acid in a filtered broth to a second bioreactor for the production of PGA in the process of Lee. The ordinary artisan would have been motivated to do so because Tran teaches that a two stage process where an acid is an intermediate product can be carried out in a system comrpsing two bioreactors where the intermediate acid product is transferred between bioreactors via the broth containing the acid produced in the first bioreactor. The ordinary artisan would reasonably couple the process of Lee and Legisa in this manner to take advantage of Legisa’s method of fermentation with sucrose reduces the cost of the citric acid especially for large scale production. The ordinary artisan would further be motivated in order to optimize the culture conditions for the microbes in the two bioreactors as they have different optimization parameters. Finally, regarding the obviousness making the process and system integral, MEPE 2144.04 V B states:

B.    Making Integral
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.)
The ordinary artisan would have had a reasonable expectation that one could produce citric acid in a first bioreactor and transfer it in a broth to a second bioreactor for use as an intermediate to make gamma-polyglutamic acid as a final product because Legisa teaches how to make citric acid in a bioreactor and Tran teaches how to produce an acid product in a first bioreactor that serves as an intermediate to produce a second product in a bioreactor by transferring the intermediate acid product into the second bioreactor in a fermentation broth.
Lei teaches the analysis of sugars present in molasses by HPLC following solid-phase extraction. Fructose, sucrose and glucose are present. The results show that fructose, glucose and sucrose were present in amounts from 3.30 to 16.48, 1.80 to 9.02 and 5.94 to 29.70 g/L, respectively (abstract). 
Lee modified by Legisa and Tran does not teach that the carbon sources for growth of the microorganisms are provided by a feedstock (claim 1) that is molasses (claim 9) which is a by-product of food processing (claim 10).
Frappier teaches the esterification of a citric acid fermentation broth where the citric acid (abstract); col. 2, line 64 to col. 3, line 15). Frappier teaches that since the 1890’s there has been considerable investment and interest in using fermentation processes to produce citric acid especially with Aspergillus niger using molasses as a carbon source (col. 1, lines 9-30). Other suitable carbon sources for A. niger include corn sugar and potato extract (col. 5, lines 18-28). Molasses also supplies other sugars on which B. licheniformis can grow as well. 
Shetty teaches that suitable carbon sources for the fermentation of B. licheniformis or B. subtilis include mannose, fructose, sucrose, starch, glucose, dextrin, starch and molasses or a blend thereof (col. 4, lines 31-35).
Medoff teaches that molasses is a food processing byproduct ([0469]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ molasses as a feedstock for the B. licheniformis and A. niger in the method of modified Lee. The ordinary artisan would have been motivated to do so because molasses supplies the necessary carbon source(s) for growth of B. licheniformis, especially glucose, to support robust growth of the microorganisms.  Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ molasses to support the growth of both B. licheniformis and A. niger in their respective fermentations because molasses supplies the necessary carbon sources for the growth of these microorganisms.
While the references listed above do not specifically teach the limitationsthat the feedstocks are present in a concentration of 2.5 to 95 % v/v or 20 to 250 g/L  as seen in claim 16, one of ordinary skill in the art would recognize that the concentration of the feedstock is an optimizable variable dependent on the desired growth of the microorganisms on the carbon source. Further Lee experiments with the concentrations of the various sugars and the concentration of the various sugars in the molasses depends on the source. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration of the first and second feedstocks, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Claims 1-5, 9-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Legisa et al. (EP 611823), Tran et al. (US 2013/0065282), Lei et al. (int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825 and Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614), as applied to claims 1-5, 9-11, 13-17 and 20, in further view of Emalfarb et al. (US 20060257923).
The disclosure by Lee as modified by Legisa, Tran, Lei, Frappier and Shetty is discussed supra.
Modified Lee does not teach that the agitation of the fermentation is carried out by an impeller (claim 12).
Emalfarb teaches that shake flash cultures are carried out by shaking while one-liter fermentation vessels are stirred with an impeller ([0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scale up the fermentations of PGA and citric acid to at a one-liter vessel that is stirred by an impeller. The ordinary artisan would have been motivated to scale up the fermentations of citric acid and PGA to one liter stirred by an impeller because PGA and citric acid are used in industrial manufacture on a large scale and scaling up the fermentations would provide more product. The ordinary artisan would have had a reasonable expectation that one could stir a one-liter fermentation via an impeller because Emalfarb teaches this.
Claims 1-5, 8-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Legisa et al. (EP 611823), Tran et al. (US 2013/0065282), Lei et al. (int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825 and Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614), as applied to claims 1-5, 9-11, 13-17 and 20, in further view of Zhan et al. (CN 1036406 A) and Persson et al. (WO 2013/023938 A1).
The disclosure by Lee as modified by Legisa, Tran, Lei, Frappier and Shetty is discussed supra.
Modified Lee does not teach that the fermentations are further supplied with biotin or vitamins (claim 18).
Zhan teaches the addition of biotin and organic nitrogen to prepare citric acid via a fermentation process with A. niger to improve yield (page 1 of the description, lines 10-29).
Persson teaches fermentation media for Bacillus species including licheniformis and subtilis, to produce amylases that includes manganese salts as well as biotin and vitamins (page 3, lines 1-15; Example 1, page 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add biotin and vitamins to the fermentations media in the method of modified Lee. The ordinary artisan would have been motivated to do so because these nutrients support the growth of A. niger and Bacillus sp. during fermentation. The ordinary artisan would have had a reasonable expectation that one could added Biotin and vitamins to the fermentation media of the method of modified Lee because Zhan and Persson teach this. 

Claims 1-5, 9-11, 13-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Shi et al. (CN 100999756 A (machine translation provided; the latter two references being cited in the IDS), Lei et al. (int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825 and Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614).
A feedstock is interpreted to mean a raw material that supplies a growth source. It is noted that there is no requirement that the first and second feedstocks are different.
Lee teaches a method for the production of gamma-polyglutamic acid (PGA) by the fermentation of B. Licheniformis (ATCC 9445a; instant claims 1 to a Bacillus sp. and claim 5 to the specie) with glycerol, citric acid and glutamic acid to produce PGA in the presence of an additional saccharide; instant claim 1, in part, to the contacting of citric acid with a Bacillus sp. and a carbon source; and 1 d) to fermentation to produce PGA, where step c) further include the addition of glycerol and glutamic acid (the acid equivalent of glutamate; instant claim 2; [0014]). 
The fermentation in Example 1 ([0019]) is carried out in a flask at 250 rpm (e.g., a mixing/agitation system (instant claim 11)  with E medium. E medium contains 80 g/L of glycerol, 20 g/L of glutamic acid, 12 g/L of citric acid, 7 g/L NH4Cl (instant claim 13 (to a nitrogen source) and 14 to NH4Cl where 7 g/L is a specie that anticipates the claimed range of 1 to 50 g/L, instant claim 14), K2HPO4 (instant claim 13 to a phosphorus source where 0.5 g/L of KH2PO4 is a specie that anticipates the claimed range of 0.1 to 15 g/l; instant claim 15) and salts to include FeCl2, CaCl2 and MnSO4 (instant claim 13 to salts and 17; [0019]). The saccharides supplied to the fermentation medium included glucose, sucrose, fructose, lactose, maltose and galactose at 5 to 40 g/L Table 1). 
Thus, Lee teaches a bioreactor containing a Bacillus sp. that is B. licheniformis with a carbon source and citric acid (claim 21, in part) for fermentation to produce PGA (claim 1, in part, to parts c) and d).
Lee does not teach that Aspergillus niger is co-cultured with the B. licheniformis in the same bioreactor with a feedstock (claim 1 parts a) and b) and 4) which would result in a system with one bioreactor (claim 3) containing the Bacillus sp. bacteria, a feedstock and citric acid produced by the fungus (claim 21).
Frappier teaches the esterification of a citric acid fermentation broth where the citric acid (abstract); col. 2, line 64 to col. 3, line 15). Frappier teaches that since the 1890’s there has been considerable investment and interest in using fermentation processes to produce citric acid especially with Aspergillus niger using molasses as a carbon source (col. 1, lines 9-30). Other suitable carbon sources for A. niger include corn sugar and potato extract (col. 5, lines 18-28).
Shi teaches the co-culture of B. subtilis and Cornyebacterium glutamicum in a medium containing carbon source, nitrogen source, inorganic salt and biotin under optimized conditions to obtain PGA in a high yield and low production cost (abstract; page 2 of the description lines 70-76). The method does not require the addition of exogenous glutamic acid since that substrate utilized by the B. subtilis to produce the PGA is produced by the C. glutamicum (page 1 of the description, lines 10-16; lines 47-69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to co-culture the B. licheniformis and A. niger with appropriate media in the same bioreactor to produce PGA. The ordinary artisan would have been motivated to do so because Shi teaches that the production of PGA can be achieved at  low production cost and high yield when the product of one microorganism is used by the second microorganism to make PGA. The ordinary artisan would have had a reasonable expectation that one could co-culture B. licheniformis and A. Niger with appropriate media in the same bioreactor to produce PGA because A. niger produces citric acid which is one of the substrates for the B. licheniformis to produce PGA.
As the culture broth containing the citric acid as produced by A. niger is already in contact with the B. licheniformis in the same bioreactor, the limitation of claim 1, part c) is met by Lee as modified by Frappier and Shi.
Lee modified by Shi and Frappier does not teach that the carbon sources for growth of the microorganisms are provided by a feedstock (claim 1) that is molasses (claim 9) which is a by-product of food processing (claim 10).
The disclosure by Frappier teaching that molasses is a good carbon source for A. niger is discussed supra.
Shetty teaches that suitable carbon sources for the fermentation of B. licheniformis or B. subtilis include mannose, fructose, sucrose, starch, glucose, dextrin, starch and molasses or a blend thereof (col. 4, lines 31-35).
Medoff teaches that molasses is a food processing byproduct ([0469]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ molasses as a feedstock for the B. licheniformis and A. niger in the method of modified Lee. The ordinary artisan would have been motivated to do so because molasses supplies the necessary carbon source(s) for growth of B. licheniformis, especially glucose, to support robust growth of the microorganisms.  Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully employ molasses to support the growth of both B. licheniformis and A. niger in their respective fermentations because molasses supplies the necessary carbon sources for the growth of these microorganisms.
While the references listed above do not specifically teach the limitationsthat the feedstocks are present in a concentration of 2.5 to 95 % v/v or 20 to 250 g/L  as seen in claim 16, one of ordinary skill in the art would recognize that the concentration of the feedstock is an optimizable variable dependent on the desired growth of the microorganisms on the carbon source. Further Lee experiments with the concentrations of the various sugars and the concentration of the various sugars in the molasses depends on the source. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration of the first and second feedstocks, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Claims 1-5, 9-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Shi et al. (CN 100999756 A (machine translation provided; the latter two references being cited in the IDS), Lei et al. (int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825 and Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614), as applied to claims 1-5, 9-11, 13-17 and 21 above, in further view of Emalfarb et al. (US 20060257923).
The disclosure by Lee as modified by Shi, Lei, Frappier and Shetty is discussed supra.
Modified Lee does not teach that the agitation of the fermentation is carried out by an impeller (claim 12).
Emalfarb teaches that shake flash cultures are carried out by shaking while one-liter fermentation vessels are stirred with an impeller ([0153]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scale up the fermentations of PGA and citric acid to at a one-liter vessel that is stirred by an impeller. The ordinary artisan would have been motivated to scale up the fermentations of citric acid and PGA to one liter stirred by an impeller because PGA and citric acid are used in industrial manufacture on a large scale and scaling up the fermentations would provide more product. The ordinary artisan would have had a reasonable expectation that one could stir a one-liter fermentation via an impeller because Emalfarb teaches this.

Claims 1-5, 9-11, 13-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20030124674) in view of Shi et al. (CN 100999756 A (machine translation provided; the latter two references being cited in the IDS), Lei et al. (int. J. Food Prop. (2015) 18(3): 547-557), Frappier et al. (US 6403825 and Shetty et al. (US 5439817), as evidenced by Medoff (US 20160090614), as applied to claims 1-5, 9-11, 13-17 and 21 above, in further view of Zhan et al. (CN 1036406 A) and Persson et al. (WO 2013/023938 A1).
The disclosure by Lee as modified by Shi, Lei, Frappier and Shetty is discussed supra.
Modified Lee does not teach that the fermentations are further supplied with biotin or vitamins (claim 18).
The disclosures by Zhan and Persson are discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add biotin and vitamins to the fermentations media in the method of modified Lee. The ordinary artisan would have been motivated to do so because these nutrients support the growth of A. niger and Bacillus sp. during fermentation. The ordinary artisan would have had a reasonable expectation that one could added Biotin and vitamins to the fermentation media of the method of modified Lee because Zhan and Persson teach this. 
Response to Arguments
Applicant Arguments
Applicant argues that claim 1 has been amended to recite “of fermenting said fungus to generate a culture broth comprising citric acid are contacted with a Bacillus sp. and a second feedstock for the second formation step d). Applicant notes that claims 20 and 21 are directed to two bioreactors (sequential; claim 20) or simultaneous co-culture methods. Applicant asserts that all of the references are directed to monoculture reactions and are silent on using the product of a fungal fermentation to generate citric acid for a second fermentation to generate PGA.
Examiner Response
Applicant’s arguments have been considered but they are not persuasive.
Regarding the embodiment where the process is sequential and requires two bioreactors, Tran is newly cited as necessitated by amendment to demonstrate the obviousness of using two bioreactors in sequence where the first bioreactor generates an intermediate acid product  that is transferred in broth to the second bioreactor.
Regarding the embodiment of simultaneous co-culture, as the culture broth containing the citric acid as produced by A. niger is already in contact with the B. licheniformis in the same bioreactor, the limitation of claim 1, part c) is met by Lee as modified by Frappier and Shi.
Applicant Arguments
Applicant argues that the specification at pages 29-32 show that experimentation was utilized to optimize the co-culture methods due to the fact that fungal and bacterial formation techniques commonly require different reaction conditions. Applicant concludes that one of ordinary skill in the art, upon reading the references, would not have been motivated to combine the references with a reasonable expectation of success to arrive at the presently claimed invention.
Examiner Response
Applicant’s arguments have been considered but they are not persuasive.
Regarding the embodiment where the process is sequential and requires two bioreactors, Tran teaches the individual optimization of the culture conditions for the two types of microbes. 
Regarding the embodiment of simultaneous co-culture, Shi teaches the co-culture of B. subtilis and Cornyebacterium glutamicum in a medium containing carbon source, nitrogen source, inorganic salt and biotin under optimized conditions to obtain PGA in a high yield and low production cost (abstract; page 2 of the description lines 70-76). The method does not require the addition of exogenous glutamic acid since that substrate utilized by the B. subtilis to produce the PGA is produced by the C. glutamicum (page 1 of the description, lines 10-16; lines 47-69).
Thus, it was known in the prior art to co-culture Bacillus bacteria with  different microbes under co-culture conditions in the same reactor. Hence, the ordinary artisan would have been motivated use a co-culture because Shi teaches that the production of PGA can be achieved at  low production cost and high yield when the product of one microorganism is used by the second microorganism to make PGA. The ordinary artisan would have had a reasonable expectation that one could co-culture B. licheniformis and A. niger with appropriate media in the same bioreactor to produce PGA because A. niger produces citric acid which is one of the substrates for the B. licheniformis to produce PGA. Optimization of conditions is within the grasp of the ordinary artisan as Shi teaches co-culture of two different microbes in the same bioreactor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653